Title: John Quincy Adams to Thomas Boylston Adams, 16 August 1799
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            Töplitz 16 August 1799.
          
          I received your N. 6. dated 3. June, about three weeks ago, at this place, and should have replied to it sooner, but for a violent fever which seized me on the first of this month, and confined me for about ten days— It was only an intermittent, and paid me no more than five visits; but they were long and severe enough to leave me very weak.— I think myself now altogether recovered, and can moralize, upon the difference between human purposes and their issues.— I came here with the hope that the baths and waters would restore my wife to health— The journey was certainly of great service to her; but it is yet a problem whether the baths will eventually do her good or harm— Hitherto, they have had no good effect upon her, and instead of making her well, the result has been to make me sick.— Yet they tell us so much of the efficacy of these baths, that we shall give them their full chance, and propose to remain here untill the 10th: of next month, after which we intend to pass three or four weeks at Dresden, and return, about the middle of October to Berlin.
          Your account of the federal City, is by no means calculated to inspire confidence, in its progress, and does not tempt me to become a purchaser in it.— I had much rather you should employ the remainder of my money, as you had the first draught you made.— In general I wish you to be extremely cautious with regard to speculation; every day’s experience more firmly convinces me that it is incompatible with security, which is by far the most essential object to me.
          The manner in which the public money has been squandered upon the federal city, is not surprizing, to those, who recollect how the building of the frigates was managed— Bulöw says in his book, after observing that Congress had granted 500,000 dollars towards building the city, that they must know such a sum, would effect very little in America— It appears that the grant has been trebled, and yet has effected very little.— It might be doubled again ten-fold, and still effect very little— All governments pay much dearer for the same thing, than individuals, and our Government pays three times more than any other
          The day before I left Berlin, I wrote you that I had drawn upon Mr: Pitcairn, for 2000 of your money, and I sent you at the same time an order upon the Secretary of State for 1000 dollars, out of which I desired you to pay yourself, according to the exchange at

par between Philadelphia, and Hamburg, and pass the remainder to my credit in accompt.
          I have already twice written you that I had concluded to keep my obligations in Holland; and will take your’s at par; authorising you to draw on the Secretary of State, for 2000 dollars, in my name, on the 1st: of January next; for which you will make over to me, your obligations.
          By a letter from my mother of 12. June, I learn that my books had then arrived from Lisbon, at Boston; but they had not reached Quincy.— I hope they were in good condition.
          Your two muskets have been sent to Mr: Pitcairn, who has already forwarded them, or will send them by the first good opportunity.
          I am here not at all in the way of political news.— I can therefore only tell you, that every day adds to the probability that the french will soon be totally expelled from Italy.— Mantua capitulated on the 28th: of last Month— Alessandria in Piedmont had done the same about a week earlier— All Tuscany, and Lucca, are in possession of the imperialists— Naples is restored to its original sovereign; and there remain under Moreau and Macdonald, scarcely 30,000 men, of at least 120,000 with which the campaign in Italy was begun at the close of March.— The fortresses of Tortona and Coni in Piedmont still remain to be taken.
          Your’s affectionately.
          
            ——— ———
          
        